     2:18-cv-01126-BHH         Date Filed 03/04/21        Entry Number 46       Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


Isaiah R. Rivers,                  )
                                   )
                     Plaintiff,    )
                                   )                Civil Action No. 2:18-cv-1126-BHH
v.                                 )
                                   )                                 ORDER
Science Applications International )
Corporation, d/b/a/ SAIC,          )
                                   )
                     Defendant.    )
________________________________)

         This matter is before the Court upon Plaintiff

second amended complaint against Defendant Science Applications International

                                                                   he following claims: (1) racial

discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e),

et seq                                                      and (2) retaliation in violation of Title



         Defendant filed a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure, asserting that Plaintiff has failed to sufficiently allege the timely

exhaustion of his administrative remedies with respect to his claims under Title VII and that

Plaintiff has failed to set forth sufficient factual allegations to state a claim on which relief

can be granted as to all of his claims. Plai

motion, and Defendant filed a reply.

         In accordance with 28 U.S.C. § 636(b)(1)(A) and (B) and Local Civil Rule

73.02(B)(2)(g), D.S.C., United States Magistrate Judge Molly H. Cherry issued a Report

                                                    issues and recommending that the Court
      2:18-cv-01126-BHH      Date Filed 03/04/21     Entry Number 46        Page 2 of 11




                                                    on to dismiss. Defendant filed written



objections; and Defendant filed a reply. For the reasons set forth below, the Court declines

                                  eport in full and adopts it only to the extent it is consistent

with this order.

                                STANDARDS OF REVIEW



       The Magistrate Judge makes only a recommendation to the Court.                       The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

II.    Federal Rule of Civil Procedure 12(b)(6)

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) examines

the legal sufficiency of the facts alleged on the face of a plaintiff's complaint. Edwards v.

City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion,



Twombly                               plaint must contain sufficient factual matter, accepted

                                                                       Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible when the factual content



                                              2
     2:18-cv-01126-BHH        Date Filed 03/04/21       Entry Number 46      Page 3 of 11




allows the court to reasonably infer that the defendant is liable for the misconduct alleged.

Id. When considering a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The

Supreme Court has explained that                                       accept as true all of the

allegations contained in a complaint is inapp

recitals of the elements of a cause of action, supported by mere conclusory statements, do

             Twombly, 550 U.S. at 678.

                                      BACKGROUND

                                                       he relevant facts in detail, and no party

has objected to this portion of the Report.          Accordingly, the Court incorporates the

background section of the Report and repeats only what is necessary for purposes of this

order.

                                second amended complaint, Plaintiff, who is an African-

American, began working for Defendant in 2008 and worked effectively and efficiently for

Defendant on assignment in Kuwait and Qatar. (ECF No. 28 ¶¶ 3, 11.) Plaintiff alleges

that he applied for the available position of Theater Lead, a role that was responsible for

the daily operations of Qatar, Kuwait, and Afghanistan. (Id. ¶¶ 13, 15.) Plaintiff asserts that

he was told he had to have a certain level of training to get the job and that he had the

training. (Id. ¶ 14.) Plaintiff asserts that he and other similarly situated African Americans



                                                       ed the training the Plaintiff was told was

                        Id. ¶ 16.) Plaintiff asserts that project manager Tony Trodglen

                                                    an, which was considered the worst position

                                                3
       2:18-cv-01126-BHH       Date Filed 03/04/21    Entry Number 46       Page 4 of 11




due to less pay and worse living conditions. (Id. ¶ 19.) Plaintiff also claims that Hahn

                                        room unannounced and would constantly raise his

voice and curse at Plaintiff

                                  out of his job description, including forcing the Plaintiff to

work longer hours than other white em                                      Id. ¶ 20.) Plaintiff

asserts that he complained to Trodglen and a Human Resources representative about

                                            Id. ¶ 21.) Plaintiff claims that Hahn told him he

could not speak with project managers and demanded the Plaintiff

(Id. ¶ 22.) Plaintiff also claims that after his complaints, Hahn constantly threatened to send

Plaintiff home, and Plaintiff asserts that Trodglen and Hahn retaliated against him after his

reports of discrimination by sending him home to the States and replacing him. (Id. ¶¶ 23-

24.)

                                       DISCUSSION

        Hostile Work Environment



                                                  to plead a hostile work environment claim,

and the Court agrees with t

Accordingly, the Court adopts and incorporates this section of t

                                                        the extent Plaintiff attempts to allege

a hostile work environment claim. (See ECF No. 38 at 15-16.)

        Retaliation (Second Cause of Action)

        Next, no party has timely objected to the M



                                              4
      2:18-cv-01126-BHH            Date Filed 03/04/21         Entry Number 46          Page 5 of 11




second cause of action alleging retaliation in violation of Title VII and § 1981. In her

Report, the Magistrate Judge found                                             of action (pursuant to Title

VII) does not exceed the scope of his Administrative Charge and that it was reasonable to

infer that Plaintiff timely exhausted his administrative remedies with respect to at least

some of the alleged retaliatory acts. Further, the Magistrate Judge found the allegations

                                                             to allege a prima facie claim of retaliation

under Title VII and/or § 1981, noting that Plaintiff alleges that: (1) he engaged in protected

activity by complaining to Trodglen about the allegedly discriminatory conduct; (2)

Defendant took adverse action against him by threatening to send him home and later

sending him home; and (3) a plausible causal connection exists between the protected

activity and the allegedly retaliatory conduct.1

        After review, and without any objection from the parties, the Court agrees with the

                                                      second cause of action and finds no basis to

disturb her findings. Accordingly, the Court adopts this portion of the Report and denies



violation of Title VII and § 1981.

        Discrimination (First Cause of Action)

        a.       Failure to Timely Exhaust Administrative Remedies under Title VII

                                                          timely exhaust his administrative remedies




        1
         As the Magistrate Judge explained, to state a prima facie claim of retaliation under either Title VII
or § 1981, a plaintiff must allege that (1) he engaged in protected activity under Title VII or § 1981; (2) the
defendant took an adverse employment action against him; and (3) a causal connection exists between the
protected activity and the adverse action. Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 250 (4th Cir. 2015).

                                                      5
     2:18-cv-01126-BHH           Date Filed 03/04/21       Entry Number 46         Page 6 of 11




with respect to his racial discrimination claim under Title VII, 2 the Magistrate Judge correctly

explained that a claimant is required to file a charge of discrimination with the EEOC within

180 days of the alleged discriminatory act or acts, or, if the alleged discrimination occurred

                                                       he alleged discriminatory act or acts if the

claimant initially institutes proceedings with the appropriate state agency, or within thirty

                                                  its proceedings, whichever is earlier. See 42

U.S.C. § 2000e-5(e). South Carolina is a deferral state, with the appropriate state agency



        As the Magistrate Judge also correctly explained, a charge of di

                                                              Bryant v. Bell Atlantic Maryland, Inc.,

288 F.3d 124 (4th Cir. 2002) (citing                                         , 202 F.3d 234, 247 (4th

                                        istrative charge of discrimination does not strictly limit a

Title VII suit which may follow; rather, the scope of the civil action is confined only by the

scope of the administrative investigation that can reasonably be expected to follow the

                               Id. (citing Chisolm v. United States Postal Serv., 665 F.2d 482,

                                                         Title VII claims for the first time before a

district court, so long as they are like or reasonably related to charges in the original

administrative complaint, and

                                              Stewart v. Iancu, 912 F.3d 693, 705 (4th Cir. 2019)

(citations omitted).



        2
                                                       s claims for racial discrimination and retaliation
under § 1981 have no exhaustion requirement and thus cannot be barred by any alleged failure to exhaust
administrative remedies.

                                                   6
      2:18-cv-01126-BHH           Date Filed 03/04/21           Entry Number 46    Page 7 of 11




        Here, Plaintiff filed his Administrative Charge on or around July 17, 2017. 3 (ECF No.

                                  Title VII claims ordinarily would have had to have arisen on or

after September 20, 2016, to be viable. 42 U.S.C. § 2000e-5(e). In his Administrative

Charge, Plaintiff asserts that                                         ship position which was given

to Mr. Hahn, who was the last guy hired on our crew and who was less qualified than other

                                                          aintiff also alleges that he was subject to

harassment and discrimination when he was not given the opportunity to advance at his

current base and that he was retaliated against as a result of complaining about his

treatment to his supervisor. (Id.) As an example of the alleged harassment, Plaintiff

                                                          were not addressed and that he feared he

would lose his job because of his complaints. (Id.)

        In her Report, the Magistrate Judge found the

action for racial discrimination in violation of Title VII to be reasonably related to those set

forth in his Administrative Charge. Next, the Magistrate Judge found that although neither

                                                second amended complaint allege dates for when



                                                    lleged discriminatory acts occurred on or after



        In its objections, Defendant asserts that the Court should reject the Magistrate

                                   mely filed his charge of discrimination because nowhere does



        3

                                                                             E.I. duPont de Nemours and
Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011).

                                                      7
      2:18-cv-01126-BHH            Date Filed 03/04/21        Entry Number 46          Page 8 of 11




Plaintiff allege when he was allegedly passed over for the promotion. Therefore, Defendant

argues, Plaintiff has failed to allege that he timely exhausted his administrative remedies

with respect to his failure to promote claim.

        After review, the Court agrees with Defendant. As an initial matter, Defendant is

correct that the law requires a Title VII                                                   timely charge

of discrimination with the Equal                                          United Black Firefighters of

Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979) (emphasis added).4 As Magistrate Judge

Marchant explained in Waiters v. SAIC, a separate case arising out of the same

                                        himself know (and therefore be able to factually allege)

when he applied for the position, and he should also know when he should have, or did,
                                                                                              5
become aware that the (allegedly) less                                                            Waiters v.

SAIC, No. 2:17-3227-BHH (D.S.C. May 10, 2019) (ECF No. 63 at 7) (finding that Waiters



                                       this promotion). Importantly, nowhere does Plaintiff allege

when any of the complained-of conduct occurred, including any of the alleged acts of

disparate treatment. This information is clearly

now failed to allege these necessary facts four times, first in his Administrative Charge and

then in three filed complaints in this action. Because this information is necessary for

Plaintiff to sufficiently allege the filing of a timely charge of discrimination, the Court


        4
                                                         on that he complied with all conditions precedent by
filing a charge of employment discrimination (see ECF No. 28 ¶ 2) sufficient to comply with the law, but the
undersigned finds that more is required under the circumstances. Specifically, Plaintiff must allege facts
showing that he timely filed a charge of discrimination.
        5
            As the Magistrate Judge correctly explained, the continuing violation doctrine does not apply to
                                    See Williams v. Giant Food, Inc., 370 F.3d 423, 429 (4th Cir. 2004).

                                                      8
      2:18-cv-01126-BHH            Date Filed 03/04/21         Entry Number 46          Page 9 of 11




                                        on this issue and finds that Plaintiff cannot avoid dismissal

of his Title VII discrimination claim by simply asking the Court to assume that the

complained-of conduct occurred within the applicable 300-day time limit. Accordingly, the

Court declines to adopt this portion of t

                                                          s first cause of action for discrimination in

violation of Title VII, whether based on a failure-to-promote theory or a disparate treatment

theory.

        b.       Sufficiency of the Pleading under Title VII and 42 U.S.C. § 1981

                                              argument that Plaintiff has failed to state a plausible

claim of race discrimination, the Magistrate Judge found that the all

second amended complaint are sufficient to state a prima facie case of discrimination in

violation of Title VII and § 1981 because Plaintiff alleges that: (1) he is a member of a

protected class; (2) he was qualified for the position of Theater Lead and was performing

his job duties well; (3) he suffered an adverse employment action when he did not receive

the position; and (4) Hahn, who is white and who allegedly had not completed the requisite

training, received the position instead.6

        While the Court agrees with the Magistrate Judge that Plaintiff has alleged a prima

facie case of discrimination under Title VII and § 1981 based on the alleged failure to

promote him, Defendant objects that the Magistrate Judge overlooked a separate argument



        6
         As the Magistrate Judge noted, the McDonnell Douglas
discrimination and retaliation claims under Title VII and § 1981. McDonnell Douglas Corp. v. Green, 411 U.S.
792 (1973). Under this framework, a plaintiff alleges a prima facie case of discrimination by showing that: (1)
he is a member of a protected class; (2) he had satisfactory job performance; (3) he was subjected to an
adverse employment action; and (4) similarly situated employees outside the protected class were treated
more favorably.

                                                      9
    2:18-cv-01126-BHH          Date Filed 03/04/21    Entry Number 46           Page 10 of 11




                                           eatment; specifically, Defendant asserts that the

Magistrate Judge overlooked its argument that Plaintiff fails to allege sufficient facts

showing that any acts of disparate treatment were adverse employment actions or were

motivated by racial animus. While Defendant is correct that the Magistrate Judge did not

specifically consider this issue, the Cour

argument, at least at this stage in the proceedings. Rather, after accepting the allegations

                                               ue, and drawing all reasonable inferences in

favor of Plaintiff, the Court finds                          eatment claims should be allowed

to proceed at this time pursuant to § 1981.7 In other words, the Court is not convinced that

                                                   volved merely trivial concerns or general

workplace grievances. Accordingly, the

                                                   ment allegations are sufficient to survive



       As a final matter, Defendant specifically objects to any implicit recommendation by

the Magistrate Judge to permit any discrimination claim based on the allegation that Plaintiff

was offered a position in Afghanistan. After

second amended complaint to state a specific discrimination claim based on the allegation

that Plaintiff was offered a position in Afghanistan. Rather, this appears to be a factual

                                s failure-to-promote claim. Regardless, however, the Court

                                       s allegation that he was merely offered a position in



       7
                                                     ause of action for race discrimination in violation
                                               failure to show the timely exhaustion of administrative
remedies.

                                              10
    2:18-cv-01126-BHH          Date Filed 03/04/21    Entry Number 46        Page 11 of 11




Afghanistan, without more, does not allege an adverse employment action.

                                        CONCLUSION

       For the foregoing reasons, the Court sustains in part and overrules in part

                                    . 39) to the Magistrate J

                                                         to the extent it is consistent with this

order. The Court grants in part and denies in

32). Specifically, the Court grants the motion as to any hostile work environment claim, and

the Court grants the motion as to                               tion alleging race discrimination

in violation of Title VII (b                         ilure to show the timely exhaustion of

administrative remedies). Nex

cause of action alleging race discrimination in

second cause of action alleging retaliation in violation of Title VII and § 1981.

       AND IT IS SO ORDERED.



                                                           /s/Bruce H. Hendricks
                                                           United States District Judge

March 4, 2021
Charleston, South Carolina




                                               11
